NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0830-15T3

MUNOZ TRUCKING CORP.,

        Plaintiff-Respondent,

v.

KNIGHTBROOK INSURANCE CO.,

     Defendant-Appellant.
___________________________________________________

              Submitted June 6, 2017 – Decided           June 16, 2017

              Before Judges Messano, Suter and Grall.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Essex County,
              Docket No. L-7594-12.

              Grant Law Group, L.L.C., attorneys for
              appellant (Gary D. Grant and Janet S. Del
              Gaizo, on the briefs).

              Lamb Kretzer, L.L.C., attorneys for respondent
              (Robert D. Kretzer, on the brief).

PER CURIAM

        The court having been advised by the parties in the above

matter that the issues in dispute have been amicably resolved, the

appeal is accordingly dismissed with prejudice and without costs

to either party.